Citation Nr: 0401017	
Decision Date: 01/12/04    Archive Date: 01/22/04

DOCKET NO.  95-01 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 20 percent for 
sacroiliac sprain with degenerative arthritis of the lumbar 
spine and spondylolisthesis at L4-L5.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse 


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  

INTRODUCTION

The veteran served on active duty from February 1943 to 
November 1945.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in St. Petersburg, Florida, (hereinafter RO).  In 
September 1997, a hearing was held before the Veterans Law 
Judge signing this document, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7107(c) (West 2002).   
 
The issue listed on the title page was denied by the Board in 
a July 12, 2000, decision to which the appellant filed an 
appeal to the United States Court of Appeals for Veterans 
Claims (hereinafter Court).  In a Memorandum Decision entered 
on June 19, 2003, (hereinafter Memorandum Decision), the 
Court vacated the July 12, 2000, Board decision, and remanded 
the case to the Board for readjudication.   

The attention of the RO is directed to the contentions of the 
veteran with respect to claims for service connection for 
hypertension and a stomach disability contained in a 
statement received in April 2003.  The RO should conduct any 
indicated development in connection with these claims.    


REMAND

The Memorandum Decision found fault with the July 12, 2000, 
Board decision as follows:  
The Court concludes that the Board's 
conclusion regarding the application of 
38 C.F.R. §§ 4.40 and 4.45 to the 
appellant's claim is insufficient to 
enable the appellant to understand the 
precise basis for that decision (see 
38 U.S.C. § 7104(d)(1)) and is not clear 
enough to permit effective judicial 
review in this Court (see Gilbert, 1 
Vet.App. at 57).  The record is replete 
with medical evidence that documents the 
appellant's back pain . . .  In addition, 
the record contains statements made by 
the appellant concerning the impact of 
pain on his range of motion . . . and the 
Board "cannot simply ignore parol 
evidence from a claimant
 . . . [but, rather,] must address such 
evidence one way or the other.  Ferguson 
v. Derwinski, 1 Vet.App 428, 430 (1991).  
Pursuant to §§ 4.40 and 4.45(f), the 
Board should have discussed the effect of 
pain on the appellant's range of motion 
in reaching its decision regarding the 
appropriate disability rating and should 
have provided an adequate statement or 
reasons or bases for any conclusions made 
regarding the impact of pain on the 
appellant's range of motion.  

Accordingly, the RO upon remand will be directed to address 
the concerns raised in the Memorandum Decision, to include 
affording the veteran another VA examination.  

During the pendency of this appeal, new regulations have been 
promulgated regarding the rating of intervertebral disc 
syndrome, effective September 23, 2002. 2002.  See 67 Fed. 
Reg. 54345-54349 (Aug. 22, 2002) (codified at 38 C.F.R. § 
4.71a, DC  5293 (2003)).  This remand will afford the RO the 
opportunity to apply theses new criteria, thereby avoiding 
any potential prejudice to the veteran which would result 
from initial application of these criteria by the Board.  See 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993); O.G.C. 
Precedents 6-92 and 16-92, 57 Fed.Reg. 49744 and 49747 
(1992).  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since this 
case is being remanded for the reasons stated above, the RO 
must take this opportunity to inform the veteran of the 
amount of time he has in which to respond to a VCAA notice.

For the reasons stated above, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the veteran if further action is required on 
his part. 

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent. 

2.  The veteran should be afforded an 
appropriate VA examination to determine 
the severity of his service connected 
back disability.  The examiner should 
describe all symptomatology due to the 
veteran's service-connected low back 
disability.  Any indicated studies, 
including an X-ray study and range of 
motion testing in degrees, should be 
performed.

In reporting the results of range of 
motion testing, the examiner should 
specifically identify any excursion of 
motion accompanied by pain.  The 
physician should be requested to identify 
any objective evidence of pain and to 
assess the extent of any pain.

The examiner should specifically address 
whether there is muscle spasm on extreme 
forward bending; loss of lateral spine 
motion, unilateral, in a standing 
position; listing of the whole spine to 
the opposite side; positive Goldthwaite's 
sign; or abnormal mobility on forced 
motion.

Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  To the extent 
possible the functional impairment due to 
incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
examiner should so state.

The examiner should specifically identify 
any evidence of neuropathy due to the 
service-connected disability, to include 
reflex changes, characteristic pain, and 
muscle spasm.  Any functional impairment 
of the lower extremities due to the disc 
disease should be identified, and the 
examiner should assess the frequency and 
duration of any attacks of sciatic 
neuropathy, to specifically include an 
assessment of any incapacitating episodes 
necessitating bed rest prescribed by a 
physician.

The examiner should also provide an 
opinion concerning the impact of the 
veteran's service-connected low back 
disability on his ability to work. The 
rationale for all opinions expressed 
should also be provided.

3.  Thereafter, if the claim on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations, including the reports from 
the examination requested above, the 
revised criteria for rating 
intervertebral disc syndrome, and the 
VCAA.  An appropriate period of time 
should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




